Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO UNIT PURCHASE AND SUPPORT AGREEMENT

THIS AMENDMENT NO. 1 TO UNIT PURCHASE AND SUPPORT AGREEMENT (this “Amendment”),
dated as of August 30, 2016, is made by and among (A) Horsehead Holding Corp.
(as debtor in possession and a reorganized debtor, as applicable, the “Company”)
on behalf of itself, and, subject to Section 10.1 of the Agreement (as defined
below), each of the other Debtors, and (B) the parties listed as “Plan Sponsors”
on Schedule 1 hereto (each a “Plan Sponsor” and collectively, the “Plan
Sponsors,” and, together with the Company, the “Parties”).

Capitalized terms not defined herein have the meanings assigned to such terms in
that certain Unit Purchase and Support Agreement, dated as of July 11, 2016, by
and among the Parties (the “Agreement”).

WHEREAS, pursuant to Section 10.10 of the Agreement, the Parties desire to amend
the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing preamble and recital, which
shall constitute a part of this Amendment, and the mutual promises contained in
this Amendment, and intending to be legally bound thereby, the Parties agree as
follows.

 

  1. Amendments to Agreement.

(a) The definition of “ACC Purchase Percentage” set forth in Section 1.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

““ACC Purchase Percentage” means, with respect to each Plan Sponsor, a
percentage equal to the percentage set forth next to such Plan Sponsor’s name in
the column entitled “ACC Purchase Percentage” as set forth on Schedule 2
attached hereto; provided, however, that for purposes of this definition, each
Plan Sponsor shall be deemed to hold the Votable Claims held by such Plan
Sponsor’s Related Purchasers.”

(b) Section 2.1(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“On and subject to the terms and conditions hereof, including entry of the UPA
Approval Order by the Bankruptcy Court and corresponding Recognition Order of
the Canadian Court, each party listed under the column “Additional Capital
Commitment Participant” on Schedule 1 attached hereto (each, an “Additional
Capital Commitment Participant”) has committed to purchase its respective ACC
Purchase Percentage (and not less than or more than its ACC Purchase Percentage)
of the Additional Capital Commitment Units.”

(c) Section 2.1(d)(iii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“Reorganized Holdings shall not have spent, or committed to spend, any money on
operating or improving its Mooresboro facility unless and until it has first
called all of the Additional Capital Commitment Units for such purpose, and the
Additional Capital Commitment Units shall only be called and shall be used
exclusively for such purpose; provided, however, that Reorganized Holdings may
call up to $15,000,000 of Additional Capital Commitment Units for working
capital needs and other general purposes for Reorganized Holdings and its
Subsidiaries.”



--------------------------------------------------------------------------------

(d) Section 2.4(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“Subscription Escrow Account Funding. No later than the later of (i) three
(3) Business Days following receipt of the Funding Notice delivered at least
five (5) Business Days prior to the anticipated Closing Date and (ii) two
(2) Business Days prior to the anticipated Closing Date (such date, the
“Subscription Escrow Funding Date”), each Plan Sponsor shall deliver and pay an
amount equal to (x) the Purchase Price, multiplied by (y) such Plan Sponsor’s
Purchase Percentage of the Emergence Equity Units as set forth on Schedule 2 (as
amended and restated to reflect any revisions for a Plan Sponsor Default, in
each case, as contemplated by and pursuant to Section 2.3), by wire transfer in
immediately available funds in U.S. dollars into the Subscription Escrow Account
in satisfaction of such Plan Sponsor’s Emergence Equity Purchase; provided,
however, that each Plan Sponsor may elect, in its sole and absolute discretion
and by written notice to the DIP Agent and the Company, and the Subscription
Agent, to fund any portion of its respective Emergence Equity Purchase by
agreeing to cause the DIP Agent, and directing the DIP Agent, to pay any amounts
to be paid to such Plan Sponsor under the terms of the DIP Loan to the
Subscription Escrow Account and, upon such direction, any such amounts shall be
deemed paid by such Plan Sponsor to the Subscription Escrow Account and shall be
held pursuant to the terms hereof and the Subscription Escrow Agreement. The
Subscription Escrow Account shall be established with the Subscription Agent,
pursuant to an escrow agreement in form and substance mutually satisfactory to
the Requisite Plan Sponsors and the Company (the “Subscription Escrow
Agreement”). The funds held in the Subscription Escrow Account shall be
released, and each Plan Sponsor shall receive from the Subscription Escrow
Account the cash amount actually funded to the Subscription Escrow Account by
such Plan Sponsor, plus any interest accrued thereon, promptly following the
earlier to occur of (i) the termination of this Agreement in accordance with its
terms and (ii) the Outside Date if, by such date, the Closing has not occurred.
On or prior to the Subscription Escrow Funding Date, each Plan Sponsor shall
deliver to Akin Gump Strauss Hauer & Feld LLP a duly executed signature page to
the New Limited Liability Company Agreement for each Plan Sponsor (or Affiliate
of a Plan Sponsor) that will receive New Common Equity pursuant to this
Agreement or the Plan, which signature page or pages will be held in escrow
until automatically released upon the occurrence of the Closing in accordance
with the terms hereof.”

(e) Section 6.1(c)(iv) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“obtain the entry of the UPA Approval Order on or prior to September 9, 2016 and
cause the UPA Approval Order to become a Final Order (and request that such
Order be effective immediately upon entry by the Bankruptcy Court pursuant to a
waiver of Rules 3020 and 6004(h) of the Bankruptcy Rules, as applicable), as
soon as reasonably practicable following the filing of the motion seeking entry
of such Order;”



--------------------------------------------------------------------------------

(f) Section 6.1(c)(v) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“obtain a Recognition Order with respect to the UPA Approval Order on or prior
to September 12, 2016;”

(g) Section 6.1(c)(vi) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“obtain the entry of the Confirmation Order and UPA Consummation Approval Order
on or prior to September 9, 2016 and cause the Confirmation Order and UPA
Consummation Approval Order to each become a Final Order (and request that such
Orders be effective immediately upon entry by the Bankruptcy Court pursuant to a
waiver of Rules 3020 and 6004(h) of the Bankruptcy Rules, as applicable), in
each case, as soon as reasonably practicable following the filing of the motion
seeking entry of such Orders (for the avoidance of doubt, entry of the UPA
Consummation Approval Order will be sought at the Confirmation Hearing);”

(h) Section 6.1(c)(vii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“obtain Recognition Orders with respect to the Confirmation Order and the UPA
Consummation Approval Order on or prior to September 12, 2016;”

(i) Section 6.1(c)(xi) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“consummate and cause the Effective Date to occur on or prior to September 30,
2016 in accordance with the terms of this Agreement and the Plan.”

(j) Section 9.1(c)(iii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“the Bankruptcy Court has not entered the UPA Approval Order on or prior to 5:00
p.m., New York City time on September 9, 2016, in form and substance mutually
satisfactory to the Requisite Plan Sponsors and the Company;”

(k) Section 9.1(c)(iv) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“the Canadian Court has not granted a Recognition Order with respect to the UPA
Approval Order on or prior to 5:00 p.m., New York City time on September 12,
2016;”

(l) Section 9.1(c)(v) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“the Bankruptcy Court has not entered the Confirmation Order and UPA
Consummation Approval Order on or prior to 5:00 p.m., New York City time on
September 9, 2016, in each case, in form and substance mutually satisfactory to
the Requisite Plan Sponsors and the Company;”



--------------------------------------------------------------------------------

(m) Section 9.1(c)(vi) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“the Canadian Court has not granted the Recognition Order with respect to the
Confirmation Order and granted the UPA Recognition Order on or prior to 5:00
p.m., New York City time on September 12, 2016;”

(n) Section 9.1(c)(vii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“the Effective Date has not occurred on or prior to 5:00 p.m., New York City
time on September 30, 2016 in accordance with the terms of this Agreement and
the Plan;”

(o) Section 9.1(e) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“automatically without further action or notice by any Party if the Closing Date
has not occurred by 5:00 p.m., New York City time on September 30, 2016, unless
prior thereto the Effective Date occurs (the “Outside Date”); provided, however,
that the Outside Date may be waived or extended pursuant to Section 10.10 and
Section 10.12; or”

(p) Section 10.23 of the Agreement is hereby amended and restated in its
entirety to read as follows:

“UPA Approval Order. Notwithstanding anything herein to the contrary, if the UPA
Approval Order is not entered by 5:00 p.m., prevailing Eastern time on
September 9, 2016, then this Agreement shall be automatically void ab initio,
without the necessity of any Person taking any action or giving of any notice.”

(q) Schedule 1 of the Agreement is hereby amended and restated in its entirety
to read as set forth on Schedule 1 attached hereto.

(r) Schedule 2 of the Agreement is hereby amended and restated in its entirety
to read as set forth on Schedule 2 attached hereto.

(s) Schedule 3-A of the Agreement is hereby amended and restated in its entirety
to read as set forth on Schedule 3-A attached hereto.

(t) Schedule 3-B of the Agreement is hereby amended and restated in its entirety
to read as set forth on Schedule 3-B attached hereto.

(u) Schedule 5 of the Agreement is hereby amended and restated in its entirety
to read as set forth on Schedule 5 attached hereto.

2. Ratification. Except as set forth herein, all provisions of the Agreement
remain in full force and effect as originally written.

3. Miscellaneous. This Amendment shall be governed by and construed in
accordance with the applicable terms of Article 10 of the Agreement, which are
hereby incorporated by reference and shall apply mutatis mutandis as if set
forth herein.

*        *        *         *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.

 

THE COMPANY: HORSEHEAD HOLDING CORP. By:  

/s/ James M. Hensler

Name:   James M. Hensler Title:   Chief Executive Officer and President

[Signature pages of Plan Sponsors on file with the Company]

[Signature page to Amendment No. 1 to Unit Purchase and Support Agreement]